office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br3 posts-157273-06 uilc 6324a date date to jan b geier special counsel to division counsel sb_se from pamela w fuller branch chief branch procedure administration subject taking stock as collateral for the special_estate_tax_lien under sec_6324a this memorandum responds to your questions regarding the service’s acceptance of stock as collateral for the lien under sec_6324a before addressing the issues the memorandum discusses the statutory provisions of sec_6166 and sec_6324a as well as the pertinent legislative_history although most of the discussion in this memorandum focuses on stock in a closely_held_corporation the principles are equally applicable to interests in a limited_liability_company and or a partnership this advice may not be used or cited as precedent issue sec_1 whether and under what circumstances stock in a closely_held_corporation meets the requirements of sec_6324a as property which may be pledged in support of the election by the estate under sec_6166 and related sec_20_6324a-1 and sec_301_6324a-1 what criteria should the service use in making a determination of adequacy as related to sec_6324a what requirements may the service impose on an estate which has pledged stock as collateral in order to determine whether there has been a disposition of interest or withdrawal of funds from the business that would trigger the acceleration of payment under sec_6166 posts-157273-06 in what manner should the service secure its interest in the stock pledged as collateral the recording of the sec_6324a lien divests the sec_6324 lien only with respect to the property designated in the sec_6324a lien agreement are there steps which the service could and should take to protect its interest in the remainder of the property of the gross_estate whether given the complexities involved full audits should be required of all estate_tax returns when estates propose using closely held stock as security under sec_6324a what is the proper procedure that must be followed in determining whether the stock or closely-held entity interest proffered by taxpayer adequately secures the government interest for deferral of payment what is the proper procedure for denying or terminating a sec_6166 election when the service has determined that the property initially proffered as collateral is insufficient may and should the service review the continuing sufficiency of collateral securing a sec_6324a lien agreement that is already in place and where payment is being made during the sec_6166 deferral_period if yes is the procedure for determining continuing sufficiency or terminating the sec_6166 election and accelerating tax due the same as the procedure in issue background in congress redesignated sec_6166 as sec_6166a and created new sec_6166 and sec_6324a to provide relief from estate_taxes to estates of decedents whose assets consisted primarily of a closely held family business congress was aware that estates consisting primarily of a closely_held_business did not have the cash needed to pay the estate_taxes that became due shortly after the decedent’s death these estates had liquidity problems because a substantial portion of the assets of these estates consisted of an interest in the closely_held_business or other illiquid assets the executor was often forced to sell a decedent’s interest in the closely_held_business in order to pay the estate_tax the sale would create financial turmoil for the business without the sale however it could take several years for these closely held businesses to regain their financial strength to generate enough cash to pay estate_taxes after the loss of one of its principal owners congress wanted to reduce the harshness of the existing system that required estates with closely held businesses to sell the business interests or assets in order to pay the estate_tax congress repealed sec_6166a in posts-157273-06 congress modified the law so that certain estates with closely held businesses would have an opportunity to take advantage of the extended payment provisions under sec_6166 to pay their taxes generally speaking an estate_tax_return is due nine months after the decedent’s death and payment of the estate_tax is required to be made with the return under sec_6166 an executor may elect to defer the payment of the taxes for five years and pay the balance of interest and tax due in installments over a period of ten years where the estate consists largely of interest_in_a_closely_held_business prior to estates with closely held businesses did not always take advantage of the installment_payment method promulgated by sec_6166 because estates making the sec_6166 election may be required to provide a bond pursuant to sec_6165 the executor found it financially difficult to obtain a bond to satisfy this requirement alternatively if the executor did not get a bond the executor remained personally liable for the tax for the entire length of the deferral_period which was an unfavorable alternative for most executors particularly if the executor was not a beneficiary or heir sec_2204 as a result many executors did not make the sec_6166 election even though the estate met the statutory requirements for the deferral of the estate_tax consequently in congress enacted sec_6324a to make it easier for the estates with closely held businesses to make an election under sec_6166 in lieu of a bond sec_6324a allows the executor to grant the service a special lien by providing collateral as security for payment of the deferred taxes under sec_6166 if the special lien is provided the executor is no longer personally liable for the deferred tax under sec_2204 the special_estate_tax_lien under sec_6324a is in lieu of the general estate_tax lien of sec_6324 although the executor may make an election to provide collateral to secure the payment of the deferred taxes the special sec_6324a tax_lien comes into existence only after three statutory requirements are met first the collateral must be expected to survive the deferral_period sec_6324a second the collateral must be identified in the agreement sec_6324a third the value of the collateral must be sufficient to pay the estate_tax liability plus the aggregate amount of interest payable over the first four years of the deferral_period sec_6324a the service determines whether such provisions have been met congress recognized that the value of the collateral offered by the estate might decline over the deferral_period consequently congress allowed the service to demand sec_6166 provides that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in to installments the tax that may be deferred is the tax that is attributable to the interests in a closely_held_business sec_6166 states that such interest may be stock in a corporation carrying a trade of business posts-157273-06 additional collateral in such situations sec_6324a the estate’s failure to provide additional collateral would permit the service to accelerate payment of the full liability id implicitly congress placed the burden of monitoring the value of the collateral on the service analysis whether and under what circumstances stock in a closely held issue corporation meets the requirements of sec_6324a as property which may be pledged in support of the election by the estate under sec_6166 and related sec_20_6324a-1 and sec_301_6324a-1 sec_6324a provides that the collateral offered to secure the lien may be an interest in real and other_property stock in a closely_held_corporation qualifies as other_property although stock in a closely_held_corporation may be offered as collateral to secure the sec_6324a lien the service may accept the stock only when the three statutory requirements in sec_6324a and are met first the stock in a closely_held_corporation must be expected to survive the deferral_period this means that the corporation must survive the deferral_period and retain value to determine whether a corporation will survive the deferral_period the service should first value the business ie the closely_held_corporation based on the relevant financial information provided by the estate it is incumbent upon the estate to provide the service with all relevant financial information including appraisals annual reports and any other relevant financial document in order for the service to adequately value the closely_held_business irm sec_4 provides guidelines for valuing a business professional judgment should be used to select the best valuation method using the results from its valuation the service must then judge whether the business can be expected to survive the deferral_period there is a risk that the service may err in its conclusion but congress intended that the service bear such a risk comm on ways and means 94th cong background materials on federal estate_and_gift_taxation comm print t he government will not only permit the deferral of taxes but will bear part of the risk that the illiquid asset may decline in value during the deferral_period if congress had intended that the service be assured payment congress would have required that a bond be provided to the service for deferred estate_taxes second the stock in the closely_held_corporation must be identified in the written_agreement described under sec_6324a specifically the executor must file a written_agreement showing that all of the persons having an interest in the collateral agree to the creation of the special lien sec_6324a the agreement must be binding on all parties that have any interest on the collateral id further details concerning the specific requirements of the written_agreement can be found in sec_301_6324a-1 note that the service is not a party to this agreement posts-157273-06 third the value of the stock as of the agreement date must be sufficient to pay the deferred taxes plus the required_interest revrul_59_60 1959_1_cb_237 provides guidance as to the valuation of stock of closely held corporations specifically the valuation of stock of closely held corporations will require consideration of all available financial data that is provided by the estate as well as all relevant factors affecting the fair_market_value because a determination of the fair_market_value depends upon the circumstances in each case a general formula will not exist for the many different valuation situations arising in the valuation of such stock if the three requirements under sec_6324a are met the sec_6324a special lien arises and the collateral must be accepted by the service the service does not have the authority to reject collateral proffered by the estate on the grounds that it would be burdensome for the service to make the economic or business calculations to determine the value nor does the service have the authority to reject collateral proffered by the estate because the service would prefer other collateral congress gave the service a very limited role in the creation of the sec_6324a special lien the service determines whether the statutory requirements have been met even when the statutory requirements under sec_6324a have been met we understand that some service employees would prefer not to take stock as collateral because of the risks some of the concern stems from the fact that the stock may become worthless for example if the closely_held_business were to sell or transfer its assets and distribute all of the funds the stock would have little value in another instance the business could encumber its assets and thereby reduce the value of the stock the company could also become bankrupt or close down the business causing the stock to have no value furthermore there is concern that the stock may become worthless due to bad management decisions economic downturns or shareholder management chicanery these concerns as well as others are legitimate taking stock as collateral is a risky endeavor nevertheless sec_6324a and its legislative_history illustrate that congress was aware of that risk by enacting sec_6324a and giving the service the authority to demand additional collateral when the initial collateral declines in value congress chose to reduce rather than eliminate the risks to the service issue of stock as related to sec_6324a what criteria should the service use in determining the adequacy under sec_6324a the service must determine whether the collateral can be expected to survive the deferral_period in making this determination the service may use any generally accepted business criteria irm and revrul_59_60 identify factors to be used in making the determination posts-157273-06 the viability and net_worth of the company is reflected in the value of the stock whether a stock will retain its value is a factor to be considered in determining whether the company will survive the deferral_period the service should not assume that a stock’s failure to retain its value automatically means that a company will not survive the deferral_period indeed stock accepted as collateral may decrease in value requiring the service to request additional collateral under sec_6324a what requirements may the service impose on an estate which has issue pledged stock as collateral in order to determine whether there has been a disposition of interest or withdrawal of funds from the business that would trigger the acceleration of payment under sec_6166 the service has statutory rights under sec_6324a to determine whether there has been a disposition of interest or withdrawal of funds from the business that would trigger the acceleration of payment under sec_6166 these rights include requiring all relevant financial information from the estate to continue to monitor the value of the accepted stock as collateral during the deferral_period sec_6324a specifically the service could require the estate to provide annual reports or certified financial statements on or before april of each year during the term of the deferral_period if the estate refuses the service’s request for information the estate runs the risk that the service may determine that additional collateral is required pursuant sec_6324a if the estate refuses to provide additional collateral the service may declare an acceleration of all deferred payments under sec_6166 this may be extremely burdensome to the estate but it is a result that the estate may have prevented by timely complying with the service’s request for information in what manner should the service secure its interest in the stock issue pledged as collateral sec_6324a provides that the special_estate_tax_lien shall not be valid as against any purchaser holder of a security_interest mechanic’s lien or judgment lien creditor until notice thereof which meets the requirements of sec_6323 has been filled by the secretary thus as a first step the service should file a notice_of_federal_tax_lien nftl form 668-j for the special_estate_tax_lien on the stock sec_6324a the lien arises at the time the executor is discharged from personal liability under sec_2204 and continues until the liability for the deferred_amount is satisfied or becomes unenforceable by reason of lapse of time sec_6324a for example a company may have pledged a block of stock to a bank for a loan with the caveat that if the value of the stock decreased below a certain point the bank could accelerate the loan and seize all of the company’s property in this situation there would be a strong link between the value of the stock and the continued viability of the company posts-157273-06 sec_6323 states that a nftl relating to interests in personal or real_property must be filed in the office mandated by applicable state law stock in most instances will be considered personal_property by most state law with respect to personal_property whether tangible or intangible a nftl must be filed in the office designated by state law in which the property subject_to the lien is situated sec_6323 personal_property whether tangible or intangible is situated at the residence of the taxpayer at the time the nftl is filed sec_6323 since the taxpayer in this case is an estate applicable state law will determine where the nftl will be filed in addition if stock certificates exist we recommend that the service request that the certificates be given to the service this would prevent the sale of such certificates to third parties if the service fails to obtain possession of the certificates there is the possibility that third parties may purchase such certificates incorrectly believing that they have a superpriority in the certificates under sec_6323 at first blush this assumption seems reasonable congress enacted sec_6323 to allow securities be traded freely on the open markets without purchasers carrying the burden of searching the public record to find previously filed nftls congress however limited the scope of the sec_6323 superpriorities as against the sec_6324a special lien in sec_6324a congress provided that only three of the superpriorities listed in sec_6324 would qualify as a superpriority against the special estate_tax liens congress did not provide a superpriority for purchasers of a stock encumbered with the sec_6324a special_estate_tax_lien accordingly congress must have intended that after the service filed a nftl purchasers of such stock took it encumbered with the special_estate_tax_lien nonetheless to avoid potential litigation is this area we recommend that the service request the actual stock certificates the recording of the sec_6324a lien divests the a lien issue only with respect to the property designated in the sec_6324a lien agreement are there other steps which the service may and should take to protect its interest in the remainder of the property of the gross_estate in answering this question it is necessary to provide a brief discussion on the three types of tax_liens that are generally applicable to the property of a gross_estate the first is the general estate_tax lien under sec_6324 which attaches to all the assets of the gross_estate unlike a general tax_lien which arises under sec_6321 when a person liable to pay taxes refuses or neglects to do so after demand a special_estate_tax_lien under sec_6324 attaches at the time of decedent's death before the tax i sec_5 sec_6323 provides that a previously filed nftl shall not be valid as against a purchaser of such security who at the time of the purchase did not have actual notice or knowledge of the existence of such federal_tax_lien sec_6324a provides a superpriority for real_property tax and special assessment liens mechanic’s liens for improvements to real_property and real_property construction or improvement financing posts-157273-06 determined see 317_us_329 the general estate_tax lien expires years from the date of death it cannot be extended see sec_6324 in other words the 10-year period provided for in sec_6324 is a period of absolute duration and is not a period of limitation that can be tolled merely by the filing of a suit to foreclose the lien see 52_f3d_781 8th cir governments appeal dismissed since it was filed more than years after death the second type of tax_lien is the sec_6324a special_estate_tax_lien on designated collateral under sec_6324a if a sec_6324a lien is placed on the property then such property is no longer subject_to the sec_6324 general estate_tax lien sec_6324 requires that the service file a nftl for the special_estate_tax_lien to have priority over a purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor the sec_6324a special_estate_tax_lien arises at the time the executor is discharged from personal liability under sec_2204 and continues until the liability for the deferred_amount is satisfied or becomes unenforceable by reason of lapse of time sec_6324a note the gap in coverage between the 10-year general estate_tax lien and the sec_6324a special_estate_tax_lien the third type of lien is the general tax_lien arising under sec_6321 this lien arises after the estate_taxes become due and then only following assessment demand and refusal or neglect to pay until the service files a nftl for this lien it would not have priority over a purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor accordingly to protect its interest in the remainder assets of the gross_estate more than years after decedent’s death the service could file a nftl under sec_6321 assuming proper procedures for assessment demand and refusal or neglect to pay have been met whether the service should file a nftl in a particular situation is a business decision to be made by the service whether given the complexities involved full audits should be issue required of all estate_tax returns when estates propose using closely held stock as security under section sec_6324a there is no a legal requirement to conduct full audits in such cases whether to conduct full audits is a business decision to be made by the service issue what is the proper procedure that must be followed in determining whether the stock or closely-held entity interest proffered by taxpayer adequately secures the government interest for deferral of payment as discussed in issue sec_6324a provides three statutory requirements to determine the adequacy of the stock or closely-held entity interest proffered by the estate initially the stock or closely held entity interest must be expected to survive the deferral_period sec_6324a secondly the collateral must be identified in posts-157273-06 the agreement sec_6324a and finally the value of the stock or the closely held entity interest must be sufficient to pay the estate_tax liability plus the required_interest sec_6324a we interpret these statutory provisions to require an evaluation of the collateral based on the relevant financial information provided by the estate sec_6324a does not however discuss the proper procedure to follow to make this adequacy determination the determination of the appropriate procedure to follow is a business decision to be decided by the service notwithstanding the service should value the closely_held_business based on the relevant financial information provided by the estate irm sec_4 provides detailed guidelines for valuing a business likewise the service should value the stock or the entity interest based on the information provided by the estate revrul_59_60 1959_1_cb_237 provides guidance as to the valuation of stock or the entity interest in addition the evaluation should also consider all other relevant facts and circumstances of each particular case if the service ultimately decides to reject the stock or the entity interest proffered as collateral the service should detail in writing the basis for the rejection what is the proper procedure for denying or terminating a section issue election when the service has determined that the property initially proffered as collateral is insufficient if the executor of an estate makes an election under sec_6166 on the estate’s form_706 to extend payment of part or all of the portion of the estate_tax which is attributable to a closely_held_business interest as defined in sec_6166 the service may require that the estate provide a surety bond as security for payment of such taxes under sec_6165 sec_6166 and sec_6165 in lieu of the bond the executor may elect to provide a lien under sec_6324a sec_6166 lien sec_6166 and sec_6324a sec_6324a if the value of the property provided to secure the sec_6166 lien is less than the unpaid portion of the deferred_amount and required_interest either when initially offered or some time in the future the service may require that the estate provide additional security either in the form of assets to secure the sec_6166 lien or a surety bond if within days after notice_and_demand the estate does not provide the additional security requested the estate’s refusal will be treated as an act accelerating payment of the installments under sec_6166 sec_6324a although revrul_59_60 1959_1_cb_237 specifically sets forth the proper approach to use in the valuation of closely-held corporate stocks the general approach methods and factors discussed here are equally applicable to determining the fair_market_value of business interests of any type revrul_68_609 1968_2_cb_327 posts-157273-06 when the service accelerates the payments of estate_tax under sec_6166 the acceleration is treated as a termination of the sec_6166 election prior to estates could only challenge a termination or adverse determination by the service with respect to sec_6166 election by paying the estate_tax in full and suing for a refund in either district_court or the court of federal claims see 823_f2d_94 5th cir district_court lacked jurisdiction to issue declaratory_judgment as to entitlement to sec_6166 election 933_f2d_991 fed cir estate could not challenge increased deficiency and or denial of sec_6166 election without full paying liability and interest abruzzo v united_states cl_ct under full_payment_rule jurisdiction was lacking over estate_tax refund_suit where all installments of deferred estate_tax had not been paid in however congress enacted sec_7479 which provides the tax_court with declaratory_judgment jurisdiction with respect to sec_6166 sec_7479 provides that in the case of actual controversy involving a determination by the secretary of or a failure by the secretary to make a determination with respect to whether an election may be made under sec_6166 or whether the extension of time for payment of tax provided in sec_6166 has ceased to apply with respect to an estate the tax_court may make a declaration whether such election may be made or whether such extension has ceased to apply sec_7479 in order to seek relief in the tax_court the executor or representative of the estate must file a timely petition and must exhaust administrative remedies as defined in paragraph b and revproc_2005_33 sec_4 2005_24_irb_1231 sec_7479 with the enactment of sec_7479 the service created procedures to ensure executors or persons authorized to file on behalf of the estate were aware of their right to petition_tax_court for a declaratory_judgment and exhausted administrative remedies prior to petitioning see revproc_2005_33 2005_24_irb_1231 when the service terminates a sec_6166 election because the service is unsecured for a portion of the tax and the executor or a representative of the estate refuses to provide additional security eg because the executor has determined that the property is worth more than the service believes it is worth the service will issue a preliminary determination_letter such as letter which contains a notice of appeal rights revproc_2005_33 sec_4 2005_24_irb_1231 the executor or representative must then request an appeals_conference to exhaust administrative remedies prior to petitioning tax_court id at sec_4 if after the appeals_conference the service still believes the sec_6166 election should be terminated it will issue a final_determination letter such as letter which alerts executors or representatives of the estate to their right to petition the tax_court for a declaratory_judgment with respect to whether the estate’s sec_6166 election has ceased to apply id at sec_4 c upon issuance of a final_determination letter by the service the executor or estate’s representative may petition_tax_court for a declaratory_judgment under sec_7479 id at sec_3 posts-157273-06 issue may and should the service review the continuing sufficiency of collateral securing a 6324a lien agreement that is already in place and where payment is being made during the deferral_period if yes is the procedure for determining continuing sufficiency or terminating the election and accelerating tax due the same as the procedure in issue sec_6324a permits the service to review the continuing sufficiency of collateral securing a 6324a lien agreement specifically the service has the implicit right to monitor the value of the collateral to determine whether the value has become less than the amount of the unpaid portion of the deferred_amount and the required_interest_amount sec_6324a if the value of the collateral is less the service is permitted to ask for additional collateral from the estate id if the estate refuses to provide additional collateral upon notice_and_demand pursuant to the provisions of sec_6324a the service may declare an acceleration of all deferred payments under sec_6166 id the procedure for acceleration of all deferred payments or termination of the election under these circumstances is the same as the process described under issue the decision of whether to monitor and the procedure for monitoring the sufficiency of collateral is a business decision to be determined by the service nevertheless we strongly recommend that the service monitor the sufficiency of the collateral securing a 6324a tax_lien agreement during the deferral_period for example the service could require the estate to provide annual reports or certified financial statements on or before april of each year during the term of the deferral_period this information would assist the service to determine whether the stock has maintained its value or whether it should request additional collateral because the value has decreased if you have questions regarding the foregoing please contact najah j shariff at if you have any further questions we look forward to assisting you in any matters arising from the conclusions
